FILED
                           NOT FOR PUBLICATION                               MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 13-50219

              Plaintiff - Appellee,             D.C. No. 8:07-cr-00052-CJC-1

  v.
                                                MEMORANDUM*
SAFIEH FARD, AKA Safieh Fard
Bahrami, AKA Safieh F. Bahramian, AKA
Safieh Bahramianfard, AKA Safieh
Bahraman Bahramianfard, AKA Safieh
Faird, AKA Bafish Fard, AKA Safieh B.
Fard, AKA Safieh Rahraman Fard, AKA
Saieh Fard, AKA Sasieh Fard, AKA
Sophia Fard, AKA Safieh B. Kikalaye,
AKA Fard Safifeh, AKA Safieh Sard,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted March 3, 2015
                              Pasadena, California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Safieh Fard appeals her convictions for conspiracy to defraud the United States

and conspiracy to commit money laundering. See 18 U.S.C. §§ 371, 1956(h). She

argues that the district court erred by denying her request, made on the penultimate

day of trial, to call a previously undisclosed expert witness. We have jurisdiction

under 28 U.S.C. § 1291, and affirm.

      1. Fard contends that the district judge erred in denying her request to call the

expert witness for failure to comply with the notice provisions of Federal Rule of

Criminal Procedure 16, rather than continuing the trial to allow the government to

prepare for examination of the expert. Even assuming that the witness should not

have been excluded, we do not reverse for an abuse of discretion if the error was

harmless. United States v. Peters, 937 F.2d 1422, 1424, 1426 (9th Cir. 1991).

      2. The proposed expert would have testified generally about money laundering

and IRS investigative procedures. The proposed testimony was designed to show that

the IRS had not followed its own policies in investigating this case. Fard’s attorney,

however, had already vigorously cross-examined the testifying IRS agent on this

topic. Moreover, there was no dispute that substantial taxes were owed, and the

expert’s proposed testimony was not relevant to Fard’s defense that she lacked the

requisite means rea to commit the charged offenses. Because the verdicts were

strongly supported by the evidence and the expert’s would-be testimony was not


                                          2
probative of the key issue of intent, we conclude that even if it were error to exclude

the expert’s testimony, any such error was harmless.

      AFFIRMED.




                                          3